Case 18-01044-JDP            Doc 355     Filed 07/24/19 Entered 07/24/19 16:43:31     Desc Main
                                        Document      Page 1 of 5



 Matthew T. Christensen, ISB: 7213
 Chad R. Moody, ISB: 9946
 ANGSTMAN JOHNSON
 199 N. Capitol Blvd, Ste 200
 Boise, ID 83702
 Phone: (208) 384-8588
 Fax: (208) 629-2157
 Email: mtc@angstman.com
         chad@angstman.com

 Attorneys for Debtor in Possession

                              UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF IDAHO

 In re:                                               Case No. 18-01044-JDP

 SAFE HAVEN HEALTH CARE, INC.,                        Chapter 11

                              Debtor.



   STIPULATION REGARDING SAWTOOTH FORENSICS’ SECOND APPLICATION

                                        FOR COMPENSATION

           The Debtor in Possession, Safe Haven Health Care, Inc., by and through its counsel of

 record, ANGSTMAN JOHNSON, Walt Denekas, managing member of applicant, Sawtooth

 Forensics, LLC (“Sawtooth Forensics”), and the United States Trustee, by and through its

 counsel of record, Peter Kuhn, having met and conferred on the pending Second Application for

 Allowance of Interim Fees and Costs for Sawtooth Forensics, LLC (Doc. No. 324 – the “Second

 Fee Application”), agree and stipulate as follows:

           1.        Under the Second Fee Application, Sawtooth Forensics requested compensation

 in the total amount of $28,729.55 (“Requested Compensation”), which included $28,575.00 for

 time and services rendered to the Debtor in Possession and $154.55 for reimbursement for

 expenses.

 STIPULATION REGARDING SAWTOOTH FORENSICS’ SECOND APPLICATION FOR
 COMPENSATION – PAGE 1
 Matter: 12741-001
Case 18-01044-JDP             Doc 355      Filed 07/24/19 Entered 07/24/19 16:43:31                       Desc Main
                                          Document      Page 2 of 5



           2.        Included in the time sheets attached as Exhibit A to the Second Fee Application

 were 4.2 hours1 attributable to defending its first Application for Allowance of Interim Fees and

 Cost for Sawtooth Forensics, LLC (Doc. No. 193), and Supplement to Application for

 Allowance of Interim Fees and Costs for Sawtooth Forensics, LLC, (Doc. No. 214) (collectively

 referred to as the “First Fee Application”).

           3.        Calculated at Sawtooth Forensics’ discounted hourly rate of $75.00 per hour, the

 total fees requested attributed to Sawtooth Forensics’ defense of the First Fee Application were

 $315.00.

           4.        During discussions between the United States Trustee and Sawtooth Forensics

 concerning the Second Fee Application, counsel for the United State Trustee indicated that the

 time attributable to Sawtooth’s defense of its First Fee Application was objectionable and should

 not be billed to or compensated by the Debtor’s bankruptcy estate. Sawtooth Forensics agreed to

 write off the 4.2 hours and reduce its requested compensation by the $315.00.

           5.        Pursuant to this Stipulation, the parties agree that the compensation requested in

 Sawtooth Forensics’ Second Fee Application for time and services rendered to the Debtor be

 reduced to $28,260.00 and that, including the requested reimbursable expenses incurred by

 Sawtooth Forensics of $154.55, the total allowance requested under the Second Fee Application

 be for the total allowance amount of $28,414.55.

                                             Signatures on next page




 1
          The 4.2 hours reflects the sum total of the following time entries included in Exhibit A to the Second Fee
 Application (Doc. No. 324): (1) 1.1 hours on February 10, 2019 (Doc. p.17), (2) 1.6 hours on February 25, 2019
 (Doc. p.21), and (3) 1.5 hours on March 7, 2019 (Doc. p.23).

 STIPULATION REGARDING SAWTOOTH FORENSICS’ SECOND APPLICATION FOR
 COMPENSATION – PAGE 2
 Matter: 12741-001
Case 18-01044-JDP        Doc 355    Filed 07/24/19 Entered 07/24/19 16:43:31         Desc Main
                                   Document      Page 3 of 5



           DATED this 24th day of July, 2019.

                                                       /s/ Walt Denekas
                                                WALT DENEKAS,
                                                Consultant/ Applicant
                                                Managing Member, Sawtooth Forensics, LLC



           DATED this 24th day of July, 2019.

                                                       /s/ Peter Kuhn
                                                PETER J. KUHN,
                                                Attorney for Acting United States Trustee




           DATED this 24th day of July, 2019.      Approved by:

                                                       /s/ Scott Burpee
                                                SCOTT BURPEE
                                                For Debtor in Possession
                                                President, Safe Haven Care Inc.




 STIPULATION REGARDING SAWTOOTH FORENSICS’ SECOND APPLICATION FOR
 COMPENSATION – PAGE 3
 Matter: 12741-001
Case 18-01044-JDP        Doc 355    Filed 07/24/19 Entered 07/24/19 16:43:31        Desc Main
                                   Document      Page 4 of 5



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 24th day of July, 2019, I filed the foregoing
 STIPULATION REGARDING SAWTOOTH FORENSICS’ SECOND APPLICATION FOR
 COMPENSATION electronically through the CM/ECF system, which caused the following
 parties to be served by electronic means, as more fully reflected on the Notice of Electronic
 Filing:

 R Fred Cooper on behalf of Creditor Hands of Hope Home Health and Hospice
 rfclaw@ida.net, rfredcooperlaw@gmail.com

 Gregory L Crockett on behalf of Creditor Bank of Idaho
 gregcrockett@hopkinsroden.com, tammytheiler@hopkinsroden.com

 William M Humphries on behalf of Creditor Internal Revenue Service
 bill.humphries@usdoj.gov, jessica.black@usdoj.gov

 William M Humphries on behalf of Creditor U.S. Small Business Administration
 bill.humphries@usdoj.gov, jessica.black@usdoj.gov

 John J Janis on behalf of Creditor Betty Grant
 johnjanis@aol.com

 John F Kurtz, Jr on behalf of Creditor Idaho Associates, LLC
 jkurtz@hawleytroxell.com, tnmiller@hawleytroxell.com

 John F Kurtz, Jr on behalf of Creditor Omega Healthcare Investors, Inc.
 jkurtz@hawleytroxell.com, tnmiller@hawleytroxell.com

 John F Kurtz, Jr on behalf of Creditor Pocatello Idaho Property, LLC
 jkurtz@hawleytroxell.com, tnmiller@hawleytroxell.com

 David Henry Leigh on behalf of Creditor ZB, N.A.
 dleigh@rqn.com, dburton@rqn.com;docket@rqn.com

 Robert J Maynes on behalf of Creditor Citizens Community Bank
 mayneslaw@hotmail.com,
 rosie.mayneslaw@gmail.com;maynestaggartecf@gmail.com;maynestaggart@gmail.com

 David Wayne Newman on behalf of U.S. Trustee US Trustee
 ustp.region18.bs.ecf@usdoj.gov

 Randall A Peterman on behalf of Creditor ZB, N.A.
 rap@givenspursley.com, kad@givenspursley.com;wandawhite@givenspursley.com



 STIPULATION REGARDING SAWTOOTH FORENSICS’ SECOND APPLICATION FOR
 COMPENSATION – PAGE 4
 Matter: 12741-001
Case 18-01044-JDP          Doc 355    Filed 07/24/19 Entered 07/24/19 16:43:31   Desc Main
                                     Document      Page 5 of 5



 Janine Patrice Reynard on behalf of Creditor Rebecca Taylor
 jpr@magicvalleylaw.com

 US Trustee
 ustp.region18.bs.ecf@usdoj.gov

 Brent Russel Wilson on behalf of Creditor Idaho Associates, LLC
 bwilson@hawleytroxell.com, cdavenport@hawleytroxell.com

 Brent Russel Wilson on behalf of Creditor Omega Healthcare Investors, Inc.
 bwilson@hawleytroxell.com, cdavenport@hawleytroxell.com

 Brent Russel Wilson on behalf of Creditor Pocatello Idaho Property, LLC
 bwilson@hawleytroxell.com, cdavenport@hawleytroxell.com


           Any others as listed on the Court’s ECF Notice.

      I FURTHER CERTIFY that on such date I served the foregoing on the following non-
 CM/ECF Registered Participants via U.S. Mail, postage prepaid:

           None



                                                        /s/ Chad Moody
                                                  Chad R. Moody




 STIPULATION REGARDING SAWTOOTH FORENSICS’ SECOND APPLICATION FOR
 COMPENSATION – PAGE 5
 Matter: 12741-001
